Citation Nr: 0717901	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-40 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left shoulder 
disability. 


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1958 to May 1967.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Indianapolis, Indiana Department of 
Veterans Appeals (VA) Regional Office (RO).  In March 2006, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
the regulations implementing it apply in the instant case.  
While the notice provisions of the VCAA appear to be 
satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the appellant in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159.

At the March 2006 hearing, the veteran testified, in essence, 
that pertinent records were outstanding.  Specifically, he 
reported that records of treatment he received for left 
shoulder disability from W.P., M.D., were available.  He was 
provided a 60 day abeyance period to submit such records, and 
was also advised that VA would assist him in obtaining such 
records.  He has since submitted a statement/letter from Dr. 
W.P., who informed that the veteran has been his patient for 
many years, and was treated for left shoulder disability.  
However, the treatment records, themselves, remain 
outstanding.

38 U.S.C.A. § 5103A  mandates that VA assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
The veteran is advised that under 38 C.F.R. § 3.158(a), if 
evidence requested in connection with an original claim is 
not furnished within 1 year after the date of request the 
claim will be considered abandoned.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure complete clinical 
records of the treatment the veteran 
received for his left shoulder disability 
from W.P., M.D.  The veteran must assist 
in this matter by providing the necessary 
release form.  

2.  The RO should arrange for any 
additional development suggested by the 
results of that sought in #1 above.  The 
RO should then re-adjudicate the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and give the appellant and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


